Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Grinspun et al. (U.S. PGPUB 20140114620) is made of record as describing related methods of receiving a user setting for an area in which pleating can be performed on a 2D pattern and performing a draping simulation of 3D clothes. Grove (U.S. PGPUB 20140360030) is made of record as describing a related method of adding shirring lines. Chang et al. (U.S. PGPUB 20110158555) is made of record as describing a related method of updating a portion of a configuration of a mesh to align polygons included in the portion of the mesh. Souza (U.S. PGPUB 20180300959) is made of record as describing a related method of defining an area in which pleating is to be expressed. Hwan et al. (KR 101702069) is made of record as describing a related method of updating a configuration of a portion of a mesh to align polygons in an area in which folding is to be performed. However, none of the cited art teaches or suggests performing a draping simulation including the shirring portion generated by the method of updating the mesh, i.e.,
updating a configuration of a portion of the mesh in the area to align polygons included in the portion of the mesh so that one side of each of the polygons coincides with the inner lines; and
performing a draping simulation of three-dimensional (3D) clothes corresponding to the 2D pattern to express the shirring in the area by the updated configuration of the portion of the mesh.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/21/22